Citation Nr: 1217852	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-46 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1972.  

This case comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A.  Higher Evaluation for PTSD

The Veteran seeks an initial rating in excess of 50 percent for his service-connected PTSD.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends, in essence, that the symptoms of his service-connected PTSD are more severely disabling than are reflected by the 50 percent rating currently assigned.  In a statement in support of claim, dated in March 2010, the Veteran reported that the Social Security Administration (SSA) has found him to be unemployable, in part, as a result of his PTSD.  [Indeed, included in the claims folder is a copy of a September 2009 SSA decision which determined that the Veteran was disabled as a result of his PTSD, panic disorder, and depression since October 1, 2006.]  Furthermore, VA psychiatric treatment records from February 2009 through January 2010 show evidence of treatment for depression, intrusive memories, hypervigilance, irritability and passive suicidal ideations.  Significantly, during a clinical visit in August 2009, the Veteran reported increase in frequency of nightmares; he was guarded and paranoid.  He was described as being mildly disheveled.  The diagnoses were moderate PTSD and a moderate to severe depressive disorder, NOS.  The Veteran was assigned a GAF score of 50.  Notably, these records were added to the claims file since the August 2008 VA psychiatric examination.  

In light of this evidence, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400(1997); Caffrey v. Brown, 6 Vet. App. 377(1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508(2007).  Accordingly, in order to assess accurately the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA PTSD examination.  See 38 U.S.C.A. § 5103A (d).  

B.  TDIU

Initially, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447(2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  For the reasons expressed below, the Board finds that evidence of record raises the issue of unemployability.  Accordingly, the Board finds that, pursuant to Rice, the issue of entitlement to a TDIU is properly before the Board.  

First, as noted above, in the March 2010 statement, the Veteran asserted that it is clear that his PTSD is more severe than the 50 percent rating assigned because the SSA has determined that he is unemployable.  Also as noted above, submitted in support of the Veteran's claim was a copy of a decision by the SSA, dated in September 2009, which determined that he has been disabled from October 1, 2006 as a result of severe impairments from PTSD, panic disorder, and depression.  It was further determined that the Veteran had the residual functional capacity to perform a full range of work at all exertional levels but with the nonexertional limitation being that he is unable to mentally sustain an 8 hour workday on a regular and continuing basis.  

Furthermore, there are several references by health care professionals which indicate that they have found the Veteran to be unemployable.  Significantly, in the report of a psychological evaluation, dated in May 2008, Dr. W.J.A. stated that problems with emotional and behavioral controls, as evidenced by his history of irritability and angry outbursts, were acknowledged and likely render the Veteran to be a danger to any work environment.  In a residual functioning capacity questionnaire, completed by Dr. P.B. in August 2009, it was reported that the Veteran's condition would deteriorate if he is placed under stress, particularly the stress of a job.  

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294(1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An examination is warranted.  

In this regard, the Board notes that, in addition to the service-connected PTSD which is currently evaluated as 50 percent disabling, service connection has also been granted for scars on the nose and upper lip (10%) and for a sebaceous cyst on the neck and back (0%).  The record does not support-nor does the Veteran contend-that either his nose and upper lip scars or his sebaceous cyst adversely affect his employability.  Accordingly, the VA psychiatric examination obtained pursuant to this Remand should include an opinion from the examiner as to whether the Veteran's service-connected PTSD renders him unemployable.  See 38 U.S.C.A. § 5103A (d) (West 2002); Friscia v. Brown, 7 Vet. App. 294(1995).  Such opinion must be based upon consideration of the Veteran's current psychiatric condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

The Veteran has not been provided with Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the TDIU claim.  On remand, he should be provided with such notification.  

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU. 

2.  Also, contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since January 2010, which is the date of the most recent mental health treatment records.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  
3.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his PTSD and the effect of this disability on his employability.  The claims folder should be made available to and reviewed by the examiner in conjunction with the examination, and a notation that this review has taken place should be made in the evaluation report.  All indicated tests should be performed.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD.  

In addition, the examiner should comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of gainful employment and whether, in the examiner's opinion, this service-connected disability is of such severity as to result in unemployability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment despite his service-connected PTSD, not whether he can find employment.  

A complete rationale for all opinions should be provided.  

4.  Then, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this Remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, adjudicate the claims on appeal, as are listed on the title page of this Remand.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be given the opportunity to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011). He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

